Citation Nr: 1748354	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-15 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee tricompartmental arthritis with limitation of flexion.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

3.  Entitlement to an initial rating in excess of 20 percent for right knee tricompartmental arthritis with limitation of flexion.

4.  Entitlement to a compensable initial rating for right knee tricompartmental arthritis with limitation of extension.

5. Entitlement to a compensable initial rating for left knee tricompartmental arthritis with limitation of extension.

6.  Entitlement to a separate compensable rating for right knee instability.

7.  Entitlement to a separate compensable rating for bilateral dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board last considered this matter in August 2012, at which time it remanded for additional development, to include a new VA examination.

The RO last reviewed the evidence in a May 2017 supplemental statement of the case.  Since then, VA received new evidence in the form of two statements from the Veteran's representative.  See VBMS, 07/14/2017, VA 646 Statement of Accredited Representative in Appealed Case; VBMS 09/08/2017 Appellate Brief.  

The issues of degenerative joint disease and retroactive pay from a June 9, 2011 rating decision have been raised by the record in August 2007 and September 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence shows left knee flexion to 30 degrees and left knee extension to 5 degrees and no objective sign of ankylosis for the entire period on appeal.

2.  The evidence of record shows slight left knee instability, with no objective sign of moderate or severe instability for the entire period on appeal.

3.  The evidence shows right knee flexion to 37 degrees and right knee extension to 5 degrees and no objective sign of ankylosis for the entire period on appeal.

4.  The evidence of record shows slight right knee instability, with no objective sign of moderate or severe instability for the entire period on appeal.

5.  The evidence of record shows evidence of bilateral dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for initial ratings for left knee tricompartmental arthritis in excess of a noncompensable rating for limitation of extension and in excess of a 20 percent rating with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5261 (2016).

2.  For the entirety of the rating period, the criteria for an initial rating in excess of 10 percent, but not higher, for left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2016).  

3.  For the entire period on appeal, the criteria for initial ratings for right knee tricompartmental arthritis in excess of a noncompensable rating for limitation of extension and in excess of a 20 percent rating with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2016).

4.  For the entirety of the rating period, the criteria for a 10 percent, but not higher, rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2016).

5.  For the entirety of the rating period, the criteria for a 20 percent rating for right knee dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.10, 4.40, 4.45,4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson,  483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private medical records that were provided by the Veteran.  VA provided examinations and/or addendums for the Veteran's knee disabilities in January 2008, April 2008, November 2010, January 2011, December 2012, and April 2016.  The Board finds that, when viewed in total, the VA examination reports are sufficient to decide this appeal.  The examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the Court's holding in Correia that a joint disability examination should consider active and passive motion, in weight-bearing and non-weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

When applicable, the Board has considered evidence that addresses Correia considerations.  However, medical opinions speculating on the Veteran's level of disability would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).   See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25   (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.")  It is further noted that the Veteran has not challenged the adequacy of the examinations, based on Correia or on any other basis.

Finally, by scheduling the Veteran for two orthopedic VA examinations and requesting any outstanding treatment records, the AOJ substantially complied with the Board's August 2012 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.   

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.

II. Rating Analysis

The Veteran asserts that his knee disabilities warrant ratings in excess of those assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation and instability of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. 
§ 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 (DC) concerns limitation of leg flexion.  A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.

A veteran who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. However, separate ratings require separate compensable symptomatology. VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990  (2004).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent evaluation requires a slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A maximum 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704  (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604  (1997).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. §  4.71a, DC 5259.

Diagnostic Code 5020 provides that synovitis is to be rated as degenerative arthritis. Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

III.  Factual Background

In August 2007, the Veteran filed a claim for bilateral knee disability.  He continued to report severe knee pain and various knee problems throughout the claims period.  

At a January 2008 VA examination, the Veteran reported bilateral knee pain.  Regarding both knees, he reported constant pain rated at a 10 out of 10.  He had an intermittent history of swelling, popping with pain (without locking), and had not worked at his job as a firefighter for the past few months due to knee pain.  He could only walk for 50 feet and needed help doing many daily life activities, to include tying his shoes.  The examiner found that there was pain throughout the full arch of motion for both knees.  Regarding the left knee, he used a brace and cane and left knee range of motion measured to 115 degrees with active and passive range of motion the same.  His left knee tested positive for the Lachman test and negative for the McMurray, anterior, and posterior drawer tests.  Imaging results showed severe tricompartmental arthritis in the left knee.  His right knee was scarred from a previous knee surgery, with range of motion measuring to 110 degrees with active and passive range of motion.  The right knee tested negative for the Lachman, McMurry, anterior, and posterior drawer tests.  Imaging results showed moderate tricompartmental arthritis in the right knee.  See VBMS, 01/09/2008, VA Examination.

In March 2008, the Veteran sought treatment with a VA orthopedic physician's assistant (PA).  He reported pain in both knees, with his left knee worse than the right.  His pain level was at a 10 out of 10 and he reported that his left knee frequently gave way if he did not wear a knee brace.  Both knees had active and passive range of motion measuring to 90 degrees with verbalized discomfort.  The PA noted that neither knee had locking, both knees were negative for the McMurry's test, and both knees had slight laxity upon anterior/posterior drawers.  See VBMS, 07/11/2008, Medical Treatment Record - Government Facility, B. 

In June 2008, VA treatment records noted that the Veteran wore "bilateral knee braces." VBMS, 07/23/2010, STR - Medical at 147.

In a July 2008 form letter, a VA orthopedic physician indicated that the Veteran had problems with cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint, pursuant to DC 5258 as well as synovitis, pursuant to DC 5020.  He also noted arthritis with x-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See VBMS, 05/04/2008, Medical Treatment Record - Non-Government Facility.  The physician did not indicate which knee he was referring to, but the Veteran's attorney clarified that the form related to his bilateral knee condition.  See VBMS, 08/04/2008, Third Party Correspondence A.  In several subsequent pieces of correspondence, the VA orthopedic physician noted that the Veteran needed to walk with a cane, could not stand or walk for more than 15 minutes, could not lift more than 10 pounds, and that he did not foresee any improvements in the Veteran's condition.  See e.g., VBMS, 06/03/2009 and 10/26/2011, Medical Treatment Record - Government Facility.  The VA orthopedic physician's findings were agreed upon by the Veteran's VA primary care physician.  See VBMS, 06/03/2009, Third Party Correspondence.

In May 2009, the Veteran's VA primary care provider sent a letter to VA stating that he had permanent and irreversible severe osteoarthritis in both knees, which could only be treated through surgery, which he was too young for at that time.  See VBMS, 06/03/2009, Third Party Correspondence.  

In November 2010, the Veteran had a VA examination where he continued with his assertions of severe pain.  Regarding the left knee, the examiner noted that the Veteran's knee measured 5 to 95 degrees of flexion (with a great deal of pain beginning at 45 degrees).  He had a loose anterior drawer and a positive Lachman's test.  Regarding the right knee, the Veteran measured from 5 to 110 degrees of flexion and determined the Lachman's test was negative.  Bilaterally, both of his knees had flare ups, braces, effusion (which was worse on the left), pain, arthritis, and decreased range of motion.  The examiner determined that the Veteran had "a moderate to severe amount of disability associated with [his knees], mostly due to pain but also due to loss of motion."  VBMS, 11/20/2010, VA Examination.  Locking of the knee was not addressed.  A January 2011 addendum regarding this examination found that the described pain and loss of motion were feasible, particularly after activity.  However, the examiner also found that further addressing Deluca for this examination would be mere speculation.

The August 2012 Board remand found that the November 2010 VA examination and January 2011 addendum opinion were both inadequate.  Specifically, the Board found that further development was needed because the November 2010 examination did not provide additional range of motion testing and because the determination of the Veteran's pain and loss of motion as "mere speculation," needed further rationale.

In December 2012, the Veteran had another VA examination.  The examiner denied instability for both the left and right knees.  Bilaterally, arthritis and daily flare ups were noted, as well as his use of knee braces and a cane.  He had difficulty walking without pain and was unable to work.  The report was silent regarding locking and/or effusion of the knee.  Left and right knee flexion measured to 90 degrees, with painful motion beginning at 45 degrees.  Left knee extension measured to 10 degrees with painful motion beginning at 10 degrees.  Right knee extension measured to 20 degrees with painful motion beginning at 10 degrees.  Repetitive use testing remained the same with the exception of right knee extension, which measured to 10 degrees.  The examiner found that the Veteran had additional functional loss and/or impairment of the knee and lower leg - with less movement than normal, weakened movement, excess fatigability, and pain on movement, without specifying the side.  No instability was found.  The examiner indicated that the Veteran's knee disability impacted his ability to work.  See VBMS, 12/15/2012, VA Examination.

In April 2016, the Veteran was afforded another VA Examination.  He complained of severe bilateral pain with swelling and fluid buildup; a constant 8 out of 10 pain level, rising to 10 out of 10 when he was weight bearing or standing.  He reported the use of medications, knee braces, and a wheelchair, all without adequate relief.  Locking was not addressed.  The Veteran complained of frequent flare-ups, stiffness, popping, buckling and frequent dislocations - 2 to 3 times per week when he rolled over in bed at night.  

Regarding functional loss, the Veteran reported that he could not stand, walk, or work, which were all confirmed by the examiner.  Right knee flexion measured 5 to 55 degrees (5 to 37 after repetitive use testing) and extension measured 55 to 5 degrees (37 to 5 after repetitive use testing).  Left knee flexion measured 0 to 35 degrees (5 to 30 after repetitive use testing) and extension measured 35 to 0 degrees (30 to 5 after repetitive use testing).  The following bilateral abnormalities were noted:  traumatic arthritis, recurrent effusion, limited range of motion that contributed to functional loss; pain causing functional loss for both knees; flexion and extension range of motion pain, including when weight bearing.  Pain, fatigue, and weakness were found in both knees, including during flare ups, which significantly limited the Veteran's functional ability with repeated use over time.  

The examiner noted that he was unable to describe pain, fatigue, and weakness in terms of range of motion without resorting to speculation.  He found that bilateral joint instability was indicated, but that joint stability testing could not be performed because the Veteran complained of too much pain with stress testing.  Left side episodes of joint pain and effusion related to a meniscus (semilunar cartilage) condition were indicated.  The examiner found that the Veteran's left knee disability had functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, noting that he was still too young for the recommended total left knee replacement.  The examiner addressed Deluca, noting further decrease in the Veteran's knees upon flexion after repetition.  Mitchell was also addressed, noting that it was feasible that the Veteran experienced bilateral knee pain, swelling, fatigue, and incoordination that would significantly limit his function during flare ups or when used repeatedly over a period of time.  To express in terms of degrees of additional loss due to pain during flare ups was not found feasible without resorting to speculation.  See VBMS, 04/21/2016, C&P Exam.

In July 2017 and September 2017, the Veteran's representative contacted VA, asserting that a higher disability rating was warranted based on his worsening limitation of motion.  See VBMS 07/14/2017, VA 646 Statement of Accredited Representative in Appealed Case; VBMS 09/08/2017 Appellate Brief.  

V.  Legal Analysis

The Veteran's left knee is rated for the following disabilities:  tricompartmental arthritis with limitation of flexion, rated under DC 5010-5260, 38 C.F.R. § 4.71a (from August 24, 2007); instability, rated under DC 5257 (from November 20, 2010); and tricompartmental arthritis with limitation of extension (from April 20, 2016).  The Veteran's right knee is service connected for the following disabilities:  tricompartmental arthritis with limitation of flexion, rated under Diagnostic Code (DC) 5010-2560, 38 C.F.R. § 4.71a (from August 24, 2007); tricompartmental arthritis with limitation of extension, rated under Diagnostic Code (DC) 5010-2561, 38 C.F.R. § 4.71a (from August 24, 2007); surgical scar on the anterior right knee (from August 24, 2007).

The Board has reviewed the record and finds that the criteria for separate ratings have been met for right knee instability and bilateral dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  See 38 C.F.R. § 4.71a, DC 5257, 5258.

Tricompartmental Arthritis

Regarding the left knee, the Veteran's disability rating for tricompartmental arthritis with limitation of flexion is rated at a 20 percent evaluation, under DC 5010 and 5260.  To warrant a higher rating, flexion must be limited to 15 degrees or less.  Here, the Veteran's flexion does not meet this threshold because its lowest measurement is 30 degrees after repetition.  

The Veteran's disability rating for left knee tricompartmental arthritis with limitation of extension is rated at a non-compensable evaluation under DC 5010 and 5261.  To warrant a higher rating under 5261, extension must be 10 degrees or greater.  Here, the Veteran does not meet this threshold because extension measured as high as 5 degrees after repetition. 

Regarding the right knee, the Veteran's disability rating for right knee tricompartmental arthritis with limitation of flexion is rated at a 20 percent evaluation, under DC 5010 and 5260.  To warrant a higher rating under 5260, flexion must be limited to 15 degrees or less.  Here, the Veteran's flexion does not meet this threshold because its lowest measurement is 37 degrees after repetition.  

The Veteran's disability rating for right knee tricompartmental arthritis with limitation of extension is rated at a non-compensable evaluation under DC 5010 and 5261.  To warrant a higher rating under 5261, extension must be 10 degrees or greater.  Here, the Veteran does not meet this threshold because extension measured as high as 5 degrees after repetition.

The Board has taken into consideration evidence provided in the record of functional loss due to limitation of flexion and extension pursuant to Deluca.  However, a higher rating is still not warranted because the Veteran's limitations of motion do not meet the measurement thresholds that are required for a higher rating.  In other words, despite complaints and findings of pain, such have not been shown to cause functional limitation commensurate with the next-higher evaluation in this case.  

Instability 

The Veteran's disability rating for left knee instability is rated at a 10 percent evaluation, based upon the November 2010 VA examination that noted slight instability.  The Board notes that slight left knee instability was originally found at a March 2008 VA medical appointment.  The April 2016 examiner noted a history of slight instability, but was unable to test the Veteran for joint instability due to the Veteran's pain at the time of the examination.  As noted, a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  While acknowledging the use of braces, no findings in the treatment records show that the Veteran's left knee instability is moderate or severe.  Therefore, a rating increase for this issue is not warranted.  However, evidence of record shows that a VA medical provider found slight left knee instability in March 2008.  Therefore the 10 percent left knee instability disability rating should be awarded retroactive to original grant of service connection. 

Regarding the right knee, the Veteran does not have a current disability rating related to instability.  However, the evidence of record supports an award of service connection for right knee instability, as explained below.  
As noted, a January 2008 VA kinesiotherapy note instructed the Veteran not to squat, bend, climb, or balance, due to left knee instability.  VBMS, 07/11/2008, Medical Treatment Record - Government Facility at 21. In March 2008, a VA orthopedic PA noted that both knees had slight laxity upon anterior/posterior drawers.  See VBMS, 07/11/2008, Medical Treatment Record - Government Facility.  June 2008, VA treatment records noted that the Veteran wore bilateral knee braces. VBMS, 07/23/2010, STR - Medical at 147.  The April 2016 VA examiner found an indication of bilateral joint instability.  The Board therefore finds that evidence of record warrants a separate rating for right knee instability, pursuant to DC 5257.  As with the left knee, the record shows evidence of only slight disability.

Bilateral Dislocated Semilunar Cartilage with Frequent Episodes of Locking, Pain, and Effusion

Under DC 5258, a maximum 20 percent rating is possible for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, DC 5258 (2016).  The July 2008 orthopedic physician's report stated that the Veteran had dislocation with frequent locking, effusion, and pain.  See VBMS, 05/04/2008, Medical Treatment Record - Non-Government Facility.  All of the Veteran's treatment records related to the knee indicated pain.  Examinations and treatment records subsequent to the July 2008 report did not address questions of locking; however the November 2010 and April 2016 examinations found the presence of effusion, with the April 2016 examiner reporting frequent flare ups and episodes of effusion along with recurrent effusion.  See VBMS, 04/21/2016, C&P Exam 8-9.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a separate 20 percent rating for a left and right knee disability based on dislocation, locking, effusion, and pain is warranted.  

The Board has further determined that assigning a separate rating under DC 5258 does not constitute pyramiding under 38 C.F.R. § 4.14.  While pain is a symptom that is contemplated under both DC 5258 and the limitation of motion ratings already in effect, the award of a separate rating under this code is permissible because the symptoms of locking and effusion are separate and distinct from the additional current knee ratings.  Therefore, the award of a separate rating based upon locking, effusion, and pain does not constitute pyramiding.  38 C.F.R. §4.14 (2015). 

Additionally, while chronic pain is accounted for in the rating under Diagnostic Code 5258, any additional functional limitations of weakness and excess fatigability are not contemplated in the relevant rating criteria or in the separate rating under Diagnostic Code 5258.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Synovitis

The July 2008 orthopedic physician's report stated that the Veteran had synovitis, pursuant to DC 5020.  See VBMS, 05/04/2008, Medical Treatment Record - Non-Government Facility.  Under DC 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  Under DC 5003 (degenerative arthritis), a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  A rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Although the July 2008 letter stated that the Veteran had synovitis, a separate rating cannot be assigned under this code as that would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Indeed, the Veteran is already service connected for limitation of motion symptoms pursuant to DC 5260 and DC 5261.  The Board finds that the ratings assigned above adequately reflect the disability picture presented during this period.

Additional Disability Codes

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment with malunion of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  The Veteran's treatment records do not show evidence of any of these conditions.

The Board also notes that because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable.

Finally, the knee symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126-27.


ORDER

For the entirety of the rating period, entitlement to an initial rating in excess of 20 percent for left knee tricompartmental arthritis with limitation of flexion is denied.

For the entirety of the rating period, entitlement to an initial compensable rating in for left knee tricompartmental arthritis with limitation of extension is denied.

For the entirety of the rating period, entitlement to an initial rating in excess of 10 percent for left knee instability is denied.

For the entirety of the rating period, entitlement to an initial rating in excess of 20 percent for right knee tricompartmental arthritis with limitation of flexion is denied.

For the entirety of the rating period, entitlement to an initial compensable rating in for right knee tricompartmental arthritis with limitation of extension is denied.

For the entirety of the rating period, entitlement to a separate compensable rating for right knee instability is granted.

For the entirety of the rating period, entitlement to a separate compensable rating for left dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion is granted.

For the entirety of the rating period, entitlement to a separate compensable rating for right dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


